Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed October 07, 2022. Claim 20-21 new. Claims 1-21 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 20-21 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the term “affix to a physical object in the physical space via any attachment means” renders the claim combination unclear.  It is not distinct from the language whether or not the any attachment means bound a predicted means.  Applicant may consider replacing the term “any attachment means” or amending the claim limitation to clearly define the scope of the claim invention. 
Claims 2-19 are also rejected based on their dependency of the defected parent claims.
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lu (US 2019/0294833 A1) (hereinafter Lu) in view of McAllister (US 2010/0289627 A1) (hereinafter McAllister).
               Regarding claim 1, Lu discloses a wireless computing network to automatically provide digital serialization of a plurality of objects (para 05, asset tracking devices update and report location of an asset through wireless radio frequency communication), the network comprising: 
a plurality of wireless nodes located in a physical space, each of the plurality of wireless nodes (para 052, tag operates in wireless network (e.g. mesh) of (RF) collects and reports information to estimate position of tag, para 55, information collected by the tag includes RSSI, power level from nodes, unique node ID signals) configured to: 
wirelessly communicate with at least one other wireless node in the network in a secure manner (para 70, network 202 may comprise a hierarchy of networks, RF mesh relay data between any devices capable of RF communication with node); 
affix to a physical object in the physical space via any attachment means (para 04, detection means identifying (RFID) tag or like attached to asset and provide information about asset, para 53, tag position determinations track movement of the tag and movement of asset to which tag is attached or otherwise associated); 
utilize data received from a vision-based system to provide a unique digital identity for the physical object upon which it is affixed (para 100, RF identifier used determining position (e.g., RF, camera capability), para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images).
Lu specifically fails to disclose the vision-based system reading data on the physical object that was placed on the physical object by a manufacturer of the physical object and linking it to the unique digital identity to dorm linked information; and
transmit the linked information to a portable wireless computing device.
In analogous art, McAllister discloses the vision-based system reading data on the physical object that was placed on the physical object by a manufacturer of the physical object and linking it to the unique digital identity to dorm linked information (para 46, inventory of a retailer, suppliers, and to manufacturers, as well as to third party companies collecting data for analysis. (EPC scanning provide unique identifiers of tagged items, para 70-71, encoding of RFID tags with unique identifiers with encrypted UII, ability to `flip` between unprotected UII and encrypted UII, para 354, Anti-Counterfeit Network Client 52a produce an image stored in Database 69, para 387, imager 17c to scan that is in  adhesive layer 79 of RFID tag 70); and
transmit information regarding the physical object upon which it is affixed to a portable wireless computing device (para 119, item-level RFID tags, including metal mount tags in remote environments, para 164, FIG. 7, secure and remotely "authenticatable" RFID tag 70, para 221, counterfeit engine 64 updates location information and send alarm to remote tagging locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use authentication technologies provides an efficient means of finding and stopping the flow of counterfeit products throughout global supply chains  as taught by McAllister to use RFID tag in order to avoid simple visual detection of counterfeit goods in the alternate channel by consumer and to prevent sustained counterfeiting activities [McAllister, paragraph 0103].
Regarding claim 2, Lu discloses the wireless computing network of claim 1, further comprising one or more of the plurality of wireless nodes providing a unique identifier for the physical object without receiving data from the vision-based system (para 55, information collected by the tag includes RSSI, power level from nodes, unique node ID signals, para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images).
Regarding claim 3, Lu discloses the wireless computing network of claim 1, further comprising the one or more of the plurality of wireless nodes transmitting information regarding a history of locations for the physical object (para 71, Communications from the device 100 to the network 202 can include data additional to or other than light ID codes 206, including sensor data, and Historical criteria include user location, para 138, FIG. 21D,  history of the packet, rebroadcast by Node f 2112 and Node g 2114, para 160, position estimates by enable estimation of transmitter dynamics (velocity, acceleration) and movement history).
Regarding claim 4, Lu discloses the wireless computing network of claim 1, further comprising the one or more of the plurality of wireless nodes transmitting information for authenticating the physical object (para 55, information collected by the tag includes RSSI, power level from nodes, unique node ID signals, para 227, taking control, security measures and multi-factor authentication used).
Regarding claim 5, Lu fails to disclose the wireless computing network of claim 1, further comprising the one or more of the plurality of wireless nodes transmitting information for determining the physical object is not a counterfeit version of the physical object.
In analogous art, McAllister discloses the wireless computing network of claim 1, further comprising the one or more of the plurality of wireless nodes transmitting information for determining the physical object is not a counterfeit version of the physical object (Abstract, unique combination of heuristics and authentication technologies provides an efficient means of finding and stopping counterfeit products throughout global supply chains, para 221, counterfeit engine 64 updates location information and send alarm to remote tagging locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use RFID tags from the release liner for programming and also for removal from the release liner for attachment to a target item or object  as taught by McAllister to use RFID is an enabling technology for faster and more efficient supply chains by using uniquely numbered shipping containers and items that are read in large numbers simultaneously without requiring a direct line of sight to prevent sustained counterfeiting activities [McAllister, paragraph 0122].
Regarding claim 7, Lu discloses the wireless computing network of claim 6, further comprising the one or more of the plurality of wireless nodes linking an identifier to the physical object's predetermined unique digital identity (para 55, information collected by the tag includes unique node ID signals, para 22, FIG. 15 depicts flow chart for generating a unique position identifier, para 179, asset tag 2440, unique  Node IDs such as ID (2431), ID (2432), ID (2433) and ID (2434)).
Regarding claim 8, Lu discloses the wireless computing network of claim 7, further comprising first reading the physical object's predetermined unique digital identity through the vision-based system (para 179, asset tag 2440, unique Node IDs such as ID (2431), ID (2432), ID (2433) and ID (2434), report include tag identifier, para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images).
Regarding claim 9, Lu discloses the wireless computing network of claim 8, further comprising transmitting the physical object's predetermined unique digital identity over a wireless link to the one or more of the plurality of wireless nodes (para 179, asset tag 2440, unique Node IDs such as ID (2431), ID (2432), ID (2433) and ID (2434), report include tag identifier).
Regarding claim 10, Lu discloses the wireless computing network of claim 9, further comprising transmitting the physical object's predetermined unique digital identity and the identifier of the one or more of the wireless nodes of the plurality of wireless nodes to a cloud server (para 171, Location and motion estimates performed by a gateway server or back-end server on the cloud, para 213, sensing network managed via a cloud-based system and asset tracking enabled by communication between mesh and system enable asset tracking, inventorying, space theft detection, and other data-driven functions).
Regarding claim 11, Lu discloses the wireless computing network of claim 10, further comprising the vision-based system capturing contents of a paper, document, book, prescription label or a piece of art (para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images, para 53, track movement of tag and movement of asset to which tag is attached or otherwise associated, position estimates, track departures and arrivals of tags/assets for service area, and other spatial and temporal metrics of interest).
Regarding claim 12, Lu discloses the wireless computing network of claim 11, further comprising the vision-based system transferring the contents to the one or more of the plurality of wireless nodes (para 213, sensing network via cloud-based system transfer, Asset tracking enabled by communication between mesh and asset tracking, inventorying, space usage characterization, environmental characterization, theft detection, and other data-driven functions).
Regarding claim 13, Lu discloses the wireless computing network of claim 12, further comprising the portable wireless computing device or a drone reading the contents from the one or more of the plurality of wireless nodes (para 04, detection means include tag attached to an asset, reading a bar code or other code attached to the asset or the like, RFID tag provide information about asset, para 78, “image sensor” 304  of mobile device to acquire image and reading image data from the sensor, para 82, system 500, mobile devices in locations 508, 510, 512 detect ID codes and send the codes through network 202 ).
Regarding claim 14, Lu discloses the wireless computing network of claim 13, further comprising the contents being transferred to the one or more of the plurality of wireless nodes without the vision-based system (para 100, RF identifier used determining position (e.g., RF, camera capability), para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images).
Regarding claim 15, Lu fails to disclose the wireless computing network of claim 14, further comprising the one or more of the plurality of wireless nodes programmed with artificial intelligence computing capability.
In analogous art, McAllister discloses the wireless computing network of claim 14, further comprising the one or more of the plurality of wireless nodes programmed with artificial intelligence computing capability (Abstract, unique combination of heuristics and authentication technologies provides an efficient means of finding and stopping counterfeit products throughout global supply chains, para 46-47, Artificial intelligence and Competitive intelligence use on the inventory of retailer, to suppliers, and to manufacturers, third party companies collecting data for analysis.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use RFID tags from the release liner for programming and also for removal from the release liner for attachment to a target item or object  as taught by McAllister to use RFID is an enabling technology for faster and more efficient supply chains by using uniquely numbered shipping containers and items that are read in large numbers simultaneously without requiring a direct line of sight to prevent sustained counterfeiting activities [McAllister, paragraph 0122].
Regarding claim 16, Lu fails to disclose the wireless computing network of claim 15, further comprising the artificial intelligence computing capability being used to process the contents.
In analogous art, McAllister discloses the wireless computing network of claim 15, further comprising the artificial intelligence computing capability being used to process the contents (para197, used for intelligence reporting to authorized observers,, para 46-47, Artificial intelligence and Competitive intelligence use on inventory of retailer, to suppliers, to manufacturers, third party collecting data for analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use authentication technologies provides an efficient means of finding and stopping the flow of counterfeit products throughout global supply chains  as taught by McAllister to use RFID tag in order to avoid simple visual detection of counterfeit goods in the alternate channel by consumer and to prevent sustained counterfeiting activities [McAllister, paragraph 0103].
Regarding claim 17, Lu fails to disclose the wireless computing network of claim 16, further comprising the artificial intelligence computing capability being used to respond to user generated queries about the contents.
In analogous art, McAllister discloses the wireless computing network of claim 16, further comprising the artificial intelligence computing capability being used to respond to user generated queries about the contents (para197, used for forward intelligence reporting to authorized observers, para 46-47, Artificial intelligence and Competitive intelligence use on the inventory of retailer, to suppliers, and to manufacturers, third party companies collecting data for analysis.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use RFID tags from the release liner for programming and also for removal from the release liner for attachment to a target item or object  as taught by McAllister to use RFID is an enabling technology for faster and more efficient supply chains by using uniquely numbered shipping containers and items that are read in large numbers simultaneously without requiring a direct line of sight to prevent sustained counterfeiting activities [McAllister, paragraph 0122].
Regarding claim 18, Lu fails to disclose the wireless computing network of claim 17, further comprising the one or more of the plurality of wireless nodes associated with the piece of art transmitting the contents to a user's mobile computing device.
In analogous art, McAllister discloses the wireless computing network of claim 17, further comprising the one or more of the plurality of wireless nodes associated with the piece of art transmitting the contents to a user's mobile computing device (para 119, item-level RFID tags, including metal mount tags in remote environments, para 164, FIG. 7, secure and remotely "authenticatable" RFID tag 70, para 221, counterfeit engine 64 updates location information and send alarm to remote tagging locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use authentication technologies provides an efficient means of finding and stopping the flow of counterfeit products throughout global supply chains  as taught by McAllister to use RFID tag in order to avoid simple visual detection of counterfeit goods in the alternate channel by consumer and to prevent sustained counterfeiting activities [McAllister, paragraph 0103].
Regarding claim 19, Lu fails to disclose the wireless computing network of claim 17, further comprising the one or more of the plurality of wireless nodes associated with the piece of art transmitting the contents to a user's mobile computing device when the user passes by the piece of art.
In analogous art, McAllister discloses the wireless computing network of claim 17, further comprising the one or more of the plurality of wireless nodes associated with the piece of art transmitting the contents to a user's mobile computing device when the user passes by the piece of art (Abstract, unique combination of heuristics and authentication technologies provides an efficient means of finding and stopping counterfeit products throughout global supply chains, para 221, counterfeit engine 64 updates location information and send alarm to remote tagging locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use authentication technologies provides an efficient means of finding and stopping the flow of counterfeit products throughout global supply chains  as taught by McAllister to use RFID is an enabling technology for faster and more efficient supply chains by using uniquely numbered shipping containers and items that are read in large numbers simultaneously without requiring a direct line of sight to prevent sustained counterfeiting activities [McAllister, paragraph 0122].
Regarding claim 20, disclose a wireless computing network to automatically provide digital serialization of a plurality of objects (para 05, asset tracking devices update and report location of an asset through wireless radio frequency communication), the network comprising: 
a plurality of wireless nodes located in a physical space, each of the plurality of wireless nodes (para 052, tag operates in wireless network (e.g. mesh) of (RF) collects and reports information to estimate position of tag, para 55, information collected by the tag includes RSSI, power level from nodes, unique node ID signals) configured to: 
wirelessly communicate with at least one other wireless node in the network in a secure manner (para 70, network 202 may comprise a hierarchy of networks, RF mesh relay data between any devices capable of RF communication with node); 
affix to a physical object in the physical space via any attachment means (para 04, detection means identifying (RFID) tag or like attached to asset and provide information about asset, para 53, tag position determinations track movement of the tag and movement of asset to which tag is attached or otherwise associated);
utilize data received from a vision-based system to provide a unique digital identity for the physical object upon which it is affixed (para 100, RF identifier used determining position (e.g., RF, camera capability), para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images).
Lu specifically fails to disclose the vision-based system reading data on the physical object that was placed on the physical object by a manufacturer of the physical object; and
transmit the unique digital identity and the data on the physical object to a portable wireless computing device that links the unique digital identity and the data on the physical object to form linked information.
In analogous art, McAllister discloses the vision-based system reading data on the physical object that was placed on the physical object by a manufacturer of the physical object (para 46, inventory of a retailer, suppliers, and to manufacturers, third party companies collecting data for analysis. (EPC scanning provide unique identifiers of tagged items, para 70-71, encoding of RFID tags with unique identifiers with encrypted UII, ability to `flip` between unprotected UII and encrypted UII, para 354, Anti-Counterfeit Network Client 52a produce an image stored in Database 69, para 387, imager 17c to scan that is in  adhesive layer 79 of RFID tag 70); and
transmit the unique digital identity and the data on the physical object to a portable wireless computing device that links the unique digital identity and the data on the physical object to form linked information (para 119, item-level RFID tags, including metal mount tags in remote environments, para 164, FIG. 7, secure and remotely "authenticatable" RFID tag 70, para 221, counterfeit engine 64 updates location information and send alarm to remote tagging locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use authentication technologies provides an efficient means of finding and stopping the flow of counterfeit products throughout global supply chains  as taught by McAllister to use RFID tag in order to avoid simple visual detection of counterfeit goods in the alternate channel by consumer and to prevent sustained counterfeiting activities [McAllister, paragraph 0103].
Regarding claim 21, disclose a wireless computing network to automatically provide digital serialization of a plurality of objects (para 05, asset tracking devices update and report location of an asset through wireless radio frequency communication), the network comprising:
a plurality of wireless nodes located in a physical space, each of the plurality of wireless nodes (para 052, tag operates in wireless network (e.g. mesh) of (RF) collects and reports information to estimate position of tag, para 55, information collected by the tag includes RSSI, power level from nodes, unique node ID signals) configured to: 
wirelessly communicate with at least one other wireless node in the network in a secure manner (para 70, network 202 may comprise a hierarchy of networks, RF mesh relay data between any devices capable of RF communication with node);
affix to a physical object in the physical space via any attachment means (para 04, detection means identifying (RFID) tag or like attached to asset and provide information about asset, para 53, tag position determinations track movement of the tag and movement of asset to which tag is attached or otherwise associated); 
utilize data received from a vision-based system to provide a unique digital identity for the physical object upon which it is affixed (para 100, RF identifier used determining position (e.g., RF, camera capability), para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images).
Lu specifically fails to disclose the vision-based system reading data on the physical object that was placed on the physical object by a manufacturer of the physical object; and
transmit the unique digital identity and the data on the physical object to a cloud-based computing device that links the unique digital identity and the data on the physical object to form linked information.
In analogous art, McAllister discloses the vision-based system reading data on the physical object that was placed on the physical object by a manufacturer of the physical object (para 46, inventory of a retailer, suppliers, and to manufacturers, third party companies collecting data for analysis. (EPC scanning provide unique identifiers of tagged items, para 70-71, encoding of RFID tags with unique identifiers with encrypted UII, ability to `flip` between unprotected UII and encrypted UII, para 354, Anti-Counterfeit Network Client 52a produce an image stored in Database 69, para 387, imager 17c to scan that is in adhesive layer 79 of RFID tag 70); and
transmit the unique digital identity and the data on the physical object to a cloud-based computing device that links the unique digital identity and the data on the physical object to form linked information (para 119, item-level RFID tags, including metal mount tags in remote environments, para 164, FIG. 7, secure and remotely "authenticatable" RFID tag 70, para 221, counterfeit engine 64 updates location information and send alarm to remote tagging locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use authentication technologies provides an efficient means of finding and stopping the flow of counterfeit products throughout global supply chains  as taught by McAllister to use RFID tag in order to avoid simple visual detection of counterfeit goods in the alternate channel by consumer and to prevent sustained counterfeiting activities [McAllister, paragraph 0103].
Allowable Subject Matter
6.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.        Applicant's arguments filed October 07, 2022 have been fully considered but they are not persuasive. 
Double Patenting rejection withdrawn.
          On page 21, lines 1-5, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Lu (US 2019/0294833 A1) teaches para 05, asset tracking devices update and report location of an asset through wireless radio frequency communication [05] and detection means identifying (RFID) tag or like attached to asset and provide information about asset [04] and, tag position determinations track movement of the tag and movement of asset to which tag is attached or otherwise associated [053] and RF identifier used determining position (e.g., RF, camera capability) [0100] and, communications from network 202 to device 100  include location data, audio, videos, text, and images [071] and
McAllister teaches inventory of a retailer, suppliers, and to manufacturers, as well as to third party companies collecting data for analysis. (EPC scanning provide unique identifiers of tagged items [046] and, encoding of RFID tags with unique identifiers with encrypted UII, ability to `flip` between unprotected UII and encrypted UII [070-071] and, Anti-Counterfeit Network Client 52a produce an image stored in Database 69 [354], para 387, imager 17c to scan that is in  adhesive layer 79 of RFID tag 70 [387] and item-level RFID tags, including metal mount tags in remote environments [119] and, as in FIG. 7, secure and remotely "authenticatable" RFID tag 70 [164] and, counterfeit engine 64 updates location information and send alarm to remote tagging locations [221].
Thus, Lu (US 2019/0294833 A1) and McAllister (US 2010/0289627 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689